 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBilmax, Inc., d/b/a Ellis Toyota and GuillermoDeLeon and Larry Darlington. Cases 31-CA-10756, 31-CA-10927, and 31-CA-11135March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn July 30, 1982, Administrative Law JudgeGordon J. Myatt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Bilmax, Inc.,d/b/a Ellis Toyota, Colton, California, its officers,I Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.2 We find no merit in Respondent's allegations of bias on the part ofthe Administrative Law Judge and lack of procedural due process, whichassertedly stem from the Administrative Law Judge's credibility findings.There is no basis for finding that bias or partiality existed or due processwas denied merely because the Administrative Law Judge resolved im-portant factual conflicts in favor of those witnesses who testified onbehalf of the General Counsel. As the Supreme Court has stated, "[T]otalrejection of an opposed view cannot of itself impugn the integrity orcompetence of a trier of fact." NL.R.B. v. Pittsburgh Steamship Compa-ny, 337 U.S. 656 (1949). Moreover, it is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.Chairman Miller does not adhere to the rationale expressed in PPG In-dustries. Inc.. Lexington Plant, Fiber Glass Division, 251 NLRB 1146(1980), and Gossen Company, a Division of the United States Gypsum Com-pany, 254 NLRB 339 (1981). Accordingly, he would not find GeneralManager Farris' questioning of service department employees to be viola-tive of the Act. In so finding, Chairman Miller notes that the questioningwas directed solely at the employee-members of the Union's in-plant or-ganizing committee and, admittedly, there were no threats of reprisal orpromises of reward.3 We shall issue a new notice to provide that, in conformity with therecommended Order, Respondent will expunge from its records refer-ences to the termination of DeLeon and the constructive discharge ofDarlington, and will notify each employee of such compliance, and thatit will not use its unlawful conduct as a basis for any future personnelactions.266 NLRB No. 89agents, successors, and assigns, shall take the actionset forth in the said recommended Order, exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances:WE WILL NOT discharge employees for en-gaging in activities statutorily guaranteed themby Section 7 of the National Labor RelationsAct, as amended.WE WILL NOT interrogate employees con-cerning their union attitudes or sympathies.WE WILL NOT make the following threats toour employees:That we will close the dealership if they arerepresented by a union;That we will reduce their earnings by hiringadditional employees;That we will screen job applicants to ascer-tain their union sentiments;That we will cause bodily harm to come toemployees attempting to organize a union;That we will discharge employees who sup-port a union.WE WILL NOT promise employees that ifthey ask for the return of their union authori-zation card and abandon their support for theUnion their job assignments and earnings willbe restored to the levels previously enjoyed.WE WILL NOT reduce the job assignmentsand earnings of employees, because they have442 ELLIS TOYOTAengaged in union activities, so as to adverselyaffect their working conditions in order tocause them to quit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under theAct.WE WILL offer Guillermo DeLeon andLarry Darlington immediate and full reinstate-ment to their former jobs or, if those positionsno longer exist, to substantially equivalent po-sitions, without prejudice to their seniority orother rights and privileges, and WE WILL makethem whole for any loss of earnings and bene-fits they may have suffered because of our dis-crimination against them, plus interest.WE WILL expunge and remove from ourrecords and files any reference to the termina-tion of DeLeon and the constructive dischargeof Darlington; and WE WILL write a letter toeach of these employees informing him thatwe have complied with this provision and thatour unlawful conduct will not be used as abasis for future personnel action against him.BILMAX, INC., D/B/A ELLIS TOYOTADECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge: Uponthe charge filed by Guillermo DeLeon in Case 31-CA-10756 and by Larry Darlington in Cases 31-CA-10927and 31-CA-11135 the Regional Director for RegionalDirector for Region 31 issued several complaints. Final-ly, on July 8, 1981,1 the Regional Director issued asecond consolidated amended complaint and notice ofhearing alleging that Bilmax, Inc., d/b/a Ellis Toyota(hereafter called Respondent), committed various viola-tions of the National Labor Relations Act, as amended,29 U.S.C. § 151 er seq. (hereafter called the Act).Although the allegations set forth in the consolidatedcomplaint are interrelated, they involve separate and dis-tinct events. It is alleged that, during the months of No-vember and December 1980, Guillermo "Willy" DeLeonengaged in protected concerted activity at Respondent'sdealership and, while so doing, was unlawfully interro-gated by an agent and supervisor about his union sympa-thies. It is alleged further that an employee was informedby a supervisor in November that DeLeon would be dis-charged for engaging in such activity, and finally, thaton December 4, 1980, DeLeon was discharged by Re-spondent because he engaged in activities protected bySection 7 of the Act.It is also alleged in the consolidated complaint that Re-spondent's agents and supervisors unlawfully coercedemployees in January and February 1981 by (1) threaten-ing to discharge employees in order to discourage sup-All dates herein refer to 1981 unless otherwise indicatedport for the Union seeking to represent them; (2) inform-ing an employee that DeLeon was discharged becauseRespondent believed he would organize a union at thedealership; (3) telling employees that Respondent wouldclose its dealership in order to avoid unionization; (4) in-forming employees that Respondent would hire a "hitman" to kill DeLeon because he was seeking to unionizethe employees; (5) informing employees that Respondentwould interrogate applicants for employment to ascertaintheir attitudes toward unions; (6) informing employeesthat Respondent would hire additional employees inorder to dilute the earnings of current employees whoworked on a commission basis; (7) asking an employee torevoke and seek the return of his union authorizationcard; and (8) withholding work from an employeeknown to be a supporter of the Union, thereby causingthe employee to terminate his employment. Respondentfiled an answer in which it admitted certain allegationsof the complaint, denied others, and specifically deniedthe commission of any unfair labor practices.The hearing was held in this consolidated matter inSan Bernardino, California, on February 23, 24, and 25,1982.2 The parties were represented by counsel and af-forded full opportunity to examine and cross-examinewitnesses and to present material and relevant evidenceon the issues in controversy. Briefs were submitted bythe parties and have been duly considered.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor while testi-fying, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a California corporation with its officeand principal place of business located in Colton, Califor-nia. Respondent is engaged in the sales and servicing ofnew and used automobiles. In the course and conduct ofits business operations, the Respondent annually pur-chases and receives goods and/or services valued inexcess of $5,000 directly from suppliers located outsidethe State of California. From its business operations Re-spondent annually derives gross revenues in excess of$500,000.On the basis of the above, I find that Respondent is anemployer within the meaning of Section 2(2) of the Actengaged in commerce or in an industry affecting com-merce within the meaning of Section 2(6) and (7) of theAct.II1. THE LABOR ORGANIZATION INVOLVEDGeneral Truck Drivers, Warehousemen and HelpersUnion, Local 467, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.2 At the hearing, the General Counsel 'ras granted permission to fur-ther amend the consolidated complaint by deleting certain substantive al-legations and adding others.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsRespondent operates a Toyota automobile dealership.In addition to selling and servicing new Toyotas, Re-spondent sells and services all types of used automobiles,domestic and foreign, as well as recreation vehicles(RVs). During the time material to this case, Respond-ent's service department consisted of the following: theservice manager, who was in charge of the entire servicedepartment; a service adviser, who wrote up customerrepair and service orders; a service secretary, whoworked in the service office and on occasion assisted theservice adviser; and the line mechanics, who performedthe work on the automobiles being serviced or repaired.The line mechanics were compensated solely on a com-mission basis and the amount of commission earned oneach job varied with the category of work being per-formed. For example, warranty work was calculated ona flat rate basis set by the manufacturer. This was theleast lucrative in terms of the commission for the me-chanics. The other category of work was described as"customer paid" and consisted of services and repairs onvehicles not under warranty. This work was billed at ap-proximately 1.5 times the flat or warranty rate and there-by earned the mechanic performing such work a largercommission. Although warranty work provided the me-chanic with a lower rate of return for their effort, theywere all assigned and expected to perform work in bothcategories.B. DeLeon's Opposition to Working the Service ClinicWithout CompensationPrior to his discharge DeLeon was a line mechanic forRespondent. He had been employed by Respondent onseveral different occasions before the term of employ-ment under consideration here. DeLeon testified that, inearly October 1980, the service manager, John Lewis,called the mechanics together in the service area and in-formed them Respondent intended to hold a free serviceclinic the following month for owners of Toyota vehi-cles.3The clinic was to be held on consecutive eveningson a Thursday and Friday and during the day on the fol-lowing Saturday. According to the testimony ofDeLeon, he asked if the mechanics would be paid bymanagement for participating in the clinic. Lewis statedhe would see what he could do about the matter of pay,"but not to count on it." DeLeon further testified that,approximately 2 to 3 weeks before the clinic was sched-uled to be held, he spoke with the other mechanics in agroup. Lewis was present at this meeting. According toDeLeon, he again asked Lewis if the mechanics wouldbe paid for working the clinic. Lewis said no and that3 The service clinic was a promotional device used by Respondent togenerate service and repair work for its shop. Solicitations were made bymail to owners of Toyota vehicles offering free diagnostic inspection oftheir automobiles. Although the owners of the vehicles inspected at theservice clinic were under no obligation to have any repairs made at Re-spondent's shop, the obvious hope was that a majority, if not all, woulddo so. (See Resp. Exh. 13.) Under Respondent's practice, the mechanicsparticipating in the clinic were not paid any wages but were expected tobenefit from the increase in the resulting repair work.management indicated "it was out of the question."DeLeon then replied that it was unfair and told the me-chanics that, if they stuck together, they could compelmanagement to pay them for working the clinic. DeLeontestified that several other mechanics voiced similar ob-jections and one mechanic, Anthony Juliano, objected tothe fact that he was told rather than asked to work with-out pay. DeLeon stated Lewis became red in the faceand raised his voice. Lewis said there was no union atthe dealership. DeLeon then asked what would happen ifnone of the mechanics showed up? Lewis replied that he(Lewis) would have to work the clinic himself. Accord-ing to DeLeon, at no time during this meeting or theprior meeting did Lewis state that the mechanics' partici-pation in the clinic was voluntary.Gregory Highton, formerly employed as a mechanicby Respondent from May 1979 to May 1981, testified re-garding the second meeting between the mechanics andLewis over the issue of the service clinic.4According toHighton, DeLeon urged the employees at the meeting tostick together to compel management to pay them forworking the service clinic. He stated Lewis told the em-ployees that working the clinic would be voluntary ontheir part, but implied it would be in their interest to doso. Lewis said, according to the testimony of Highton,that any mechanic who failed to show up for the clinicwould not be given any of the work generated by it.Darlington, the other Charging Party in this case, alsotestified regarding the second meeting between the em-ployees and Lewis. According to Darlington, whenDeLeon urged that the employees ban together todemand pay for working the service clinic, Lewis stated,"We don't have a union here." He also recalled thatLewis told the employees their participation in the clinicwas not mandatory and, if he had to operate the clinicalone, he would.Juliano testified regarding both meetings between theemployees and Lewis concerning the service clinic. Con-trary to DeLeon's testimony, Juliano stated the initialmeeting occurred sometime in early September 1980.5He said the employees questioned Lewis about beingpaid for working the clinic and Lewis indicated hewould speak to higher management about their request.Lewis told the employees their participation would bevoluntary and, according to Juliano, they disagreed withhim. At the second meeting, DeLeon asked if the em-ployees would receive pay for working the clinic andLewis stated they would not. He was asked what wouldhappen if the mechanics refused to work the clinic andLewis replied that he would do it himself. Juliano statedthat Lewis did not mention anything about there notbeing a union in the shop. According to Juliano, he alsospoke up during the meeting. He told Lewis he wouldspeak for himself and that, while he would work theclinic, he complained that management had not given theemployees enough notice prior to scheduling the clinic.4 Highton stated that he quit his job with Respondent because he felthe was not receiving the amount of work he had been getting prior tothe union campaign in early 1981, and because of the "conflict" betweenthe employees and management.5 Juliano left Respondent's employment on October 15, 1980.444 ELLIS TOYOTALewis testified as a witness for Respondent, althoughhe was no longer employed at the dealership at the timeof the hearing.6He stated that the service clinic washeld in September 1980,7and was the second such clinicrun by Respondent during that year. According toLewis, he first informed the mechanics about the clinic 2to 3 weeks prior to the time it was scheduled to be held.DeLeon and Juliano asked if the mechanics would bepaid and he stated he would inquire about it. He ex-plained to the employees that their participation was vol-untary. Lewis later spoke to the general manager, GaryFarris, about the mechanics' request to be paid for work-ing in the clinic. He was told the employees would notreceive any pay. Lewis testified that DeLeon initiatedthe second meeting with the employees by.advising himthat the mechanics wanted to talk to him regarding theclinic. When he met with the employees, DeLeon repeat-ed the demand that the employees be paid for workingthe clinic. Lewis advised the employees that they wouldnot be paid and that it was not mandatory that they par-ticipate in the clinic. He stated that DeLeon urged theemployees to stick together so they could compel man-agement to pay them. Lewis admitted he raised his voiceat this point but denied he said there was no union at thedealership. He confirmed that, while Juliano complainedof the short notice to the employees, he stated he wouldwork the clinic. Lewis acknowledged he told the em-ployees he would work the clinic himself, if none of themechanics showed up. After the second meeting with theemployees, Lewis went to Farris and informed him ofthe position taken by DeLeon regarding pay for workingthe clinic. Farris told Lewis he would speak to the em-ployee.DeLeon testified he was called into Farris' office thatevening after work. According to DeLeon, Farris statedLewis had reported that the employee was organizingsome type of union activity and complaining about theclinic. DeLeon replied that, if there were a union in theshop, the mechanics would be paid for working theclinic. DeLeon testified that Farris then said unions wereno good and cited the situation at Kaiser Steel as an ex-ample. He told the employee "the Union was puttingthat company under." Farris said, according to DeLeon,that he "didn't want any of that union stuff' and, if theemployee wanted a union, he could go somewhere else.DeLeon was unable to recall whether Farris told himthe mechanics' participation in the clinic was voluntaryand Respondent could not force them to work, sincethey would not receive any pay.Farris admitted sending for DeLeon after Lewis re-ported the employee's opposition to working in the clinicwithout being paid. He stated he told DeLeon that theannouncements (auto-grams) were mailed out at a cost of$3,000 to $5,000 and this was the reason the mechanicswere expected to volunteer their services for the clinic.86 Lewis left Respondent's employ to accept a higher paying position asservice manager for a Volkswagen dealership in April 19817 The mail-outs (auto-gram) announcing the clinic show that it washeld on September 25, 26, and 27, 1980 (Resp Exh. 13)8 Respondent hired an independent agency to ascertain the names andaddresses of all Toyota owners in the area and mail the auto-grams tothem announcing the clinicFarris denied that he told the employee that Lewis re-ported he was trying to organize a union in the shop andstated there was no mention of a union during his con-versation with DeLeon. He further stated he heard noth-ing about a union in the shop until after DeLeon was dis-charged in December.DeLeon testified that, a few days after the secondmeeting about the service clinic, he spoke with Lewis inthe customer parking area. According to DeLeon, Lewisstated that since DeLeon was the "shop steward" he didnot have to work the clinic and there would be no repri-sals taken against him.9The clinic was held as sched-uled. DeLeon worked the clinic on Thursday and Fridaybut did not appear on Saturday. The record indicatesthat no disciplinary action was taken against DeLeon forfailing to work on the final day of the clinic.Darlington testified that sometime in November 1980he had a conversation with Farris in which DeLeon wasmentioned. Darlington went into Farris' office to com-plain about not receiving the Mechanic-of-the-Monthaward.10During the course of the discussion, Farriscomplained that DeLeon had made himself a "mouth-piece" for the mechanics regarding the service clinics.According to Darlington, Farris stated that he did notneed that "damn Willy."C. DeLeon's Opposition to Working WednesdayEveningsIn October 1980, Farris decided that the service de-partment would work an evening shift on Wednesdays.Although Lewis initially opposed this idea because hefelt there would not be enough work to warrant remain-ing open I night a week, he was directed by Farris toimplement the program. Lewis testified that he first re-quired all the mechanics to remain on Wednesday even-ings and, depending upon the volume of work, releasedthose that were not needed. He later developed a sched-uled which required at least two mechanics to work lateon alternate Wednesdays.According to DeLeon, he spoke with the other me-chanics and they were opposed to working late onWednesday evenings. DeLeon testified he went to Lewisand complained that working late I night a week wasunfair to the mechanics, since there was not enoughwork and they were only paid by commissions. Despitethese protests, the Wednesday evening shift was institut-ed as scheduled.DeLeon further testified that, on December 3, he wastold by Lewis he would have to work late that evening.Although he had worked the evening shift 2 weeks priorto this, DeLeon felt it was not his turn to work lateagain. The conversation between DeLeon and Lewistook place in the area of the service bays in the shop.DeLeon acknowledged during his testimony that the dis-9 DeLeon stated that Lewis referred to him as the shop steward onseveral occasions In one instance, a mechanic brought a problem toLewis and Lewis told him to discuss it with the shop steward (referringto DeLeon).'o In the fall of 1980 Respondent had initiated a program whereby itissued the top mechanic for the month an award Darlington was the re-cipient of the award for the months of September and October445 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcussion became quite loud. He told Lewis that workingon Wednesday nights "sucks." DeLeon denied that anycustomers were in the vicinity at the time he made thiscomment to Lewis.The next morning when DeLeon reported to work, hewent into the service office to receive his work aasign-ment and was told by Lewis that he was terminated. Ac-cording to DeLeon, Lewis said, "I can't take it anymore." Lewis stated that DeLeon was causing too manyproblems between him and the mechanics. DeLeon re-plied, "Fine," and said he did not want to work foranyone he did not respect. DeLeon admitted that hisvoice was raised during this discussion in the serviceoffice'and he told Lewis that he was "spineless."While the testimony of Respondent's witnesses tendsto corroborate the basic account of the events given byDeLeon, there are significant differences. First, VirgilSchiess, one of the mechanics, testified that the discus-sion between DeLeon and Lewis on December 3 tookplace just outside the service bay where he was work-ing." According to Schiess, DeLeon complained toLewis about having to work that evening and yelled thatworking Wednesday nights "sucked." 12He stated thatDeLeon was angry and, when the employee returned tohis service bay, he slammed the hood down on the car inthe bay with such force that Schiess thought he haddamaged the headlights of the vehicle. He further testi-fied that DeLeon also threw a tool at the workbench inthe stall.Jolyne Flinchbaugh, the service secretary, testified shewas in the service office on December 4 when Lewishad a conversation with DeLeon. Although Flinchbaughwas only a few feet away from Lewis and DeLeon, shestated she did not hear Lewis tell DeLeon he was firedor that he was causing trouble between Lewis and themechanics. However, Flinchbaugh testified she heardDeLeon tell Lewis he was going to get Lewis' job be-cause Lewis spent too much time on personal business.She also stated DeLeon told Lewis that "his musicsucked."Lewis testified that on December 3 he was checkingto make certain that the mechanics scheduled to workthat evening were going to remain. When he approachedDeLeon, the employee said he had to attend to somepersonal business that evening. Lewis replied that, ifDeLeon could get someone to work in his place, hecould leave. If not, he would have to remain. It wasthen, according to Lewis, that DeLeon said in a loudvoice, "Working late on Wednesdays sucks." AlthoughLewis acknowledged that there were no customers in theimmediate area of the service bays, he noted that somecustomers were present in the service driveway and heconsidered them to be within hearing range of the con-versation. Lewis stated that the next morning he instruct-ed the service adviser (Burrow) not to assign any workto DeLeon, and he then reported the Wednesday eve-ning incident to Farris. According to Lewis, Farris saidthat DeLeon should be terminated because he had beenI I Schiess was hired on November 14, 1980, and is currently employedby Respondent.12 All witnesses agreed that the use of profanity was a common occur-rence in the service shop.guilty of past violations of company policies. Lewis re-turned to the service office and spoke to DeLeon.13Lewis told DeLeon he was fired because of previousviolations of company policy and because he yelled atLewis and used profanity within the hearing of custom-ers the prior evening. At this point, according to Lewis,DeLeon started yelling and said he did not want to workfor someone he did not respect. He also accused Lewisof being spineless. DeLeon told Lewis that he would gethim replaced by a "good service manager." He alsomade the comment to Lewis that "your music stinks."'4Lewis testified that, other than the incident on Decem-ber 3, the most immediate past violation of companypolicy by DeLeon occurred on December 1. DeLeon'swife called on that morning and spoke to the service sec-retary. She told Flinchbaugh that DeLeon would be latefor work because he did not have any transportation. Atapproximately 1 p.m. that same day, DeLeon's wifecalled again and told Flinchbaugh that DeLeon wouldnot be in at all because he was ill. According to Lewis,the shop policy required employees to contact him di-rectly when they did not intend to show up for work.He stated that he spoke to DeLeon about the matter thenext day but did not issue a written reprimand to the em-ployee for this breach of the shop rules.DeLeon admitted that he had been warned for tardi-ness in May 1980, and Respondent's records show thathe had received written reprimands in July and Augustof the same year. The July reprimand involved the unau-thorized use of a customer's vehicle to go to a nearbyMcDonald's on July 7. (Resp. Exh. 3.) The written repri-mand given to DeLeon on August 6 involved two sepa-rate incidents. He was charged with parking his auto-mobile the previous day behind the used cars on thewest end of the company's property without securing therequisite permission to do so. According to Respondent'swritten shop rules (shop bulletins), employees parking oncompany property had to secure written permission fromthe service manager. The second incident cited in thiswritten reprimand indicated that the previous dayDeLeon was clocked out from 12:05 p.m. until 2 p.m.during his lunch hour. Under the written shop rules hislunch hour was scheduled from noon until 1 p.m. (SeeResp. Exh. 4.)After his discharge, DeLeon filed for benefits with thestate unemployment agency. Respondent contested De-Leon's claim on the grounds that the employee was dis-charged for speaking disrespectfully to a supervisor in aloud voice in front of customers and that this was thelatest of a series of incidents of unsatisfactory conduct.(Resp. Exh. 14.)'513 According to the testimony of Lewis, Flinchbaugh was only 3 or 4feet away from him at the time.14 When questioned about the reference to Lewis' music, DeLeon tes-tified that, prior to their differences, he and Lewis used to visit eachother and listen to music. However, DeLeon stated he did not make men-tion of Lewis' music at the time he was told he was terminated. He testi-fied that he returned to the dealership several days later to pick up hisfinal paycheck and it was then that he expressed his sentiments about thequality of Lewis' music.ln The unemployment compensation claim determination was admittedinto evidence solely to establish the position taken by Respondent regard-Continued446 ELLIS TOYOTAD. The Union Activity and Incidents Following theDischarge of DeLeonI. DeLeon organizes the employees for the UnionSeveral days after his discharge, DeLeon returned tothe service department and persuaded the mechanics tosign authorization cards for the Union. On December 15,the Union sent a letter to Respondent stating it represent-ed the employees and demanded recognition as their bar-gaining representative. The letter listed eight employeesby name and identified them as "in-plant committee-men." (See G.C. Exh. 2.)162. Farris meets with the employees regarding theUnionDarlington (one of the employees named in the letter)testified that, a week or so after the Union sent thedemand letter, DeLeon came to the service departmentand was observed by Farris. Shortly thereafter, Farriscalled a meeting of the service department employees inhis office. He told them he felt hurt because they wanteda union and he sought to find out why the employees feltit was necessary to be represented by a union. He askedthe employees if money was the problem and they indi-cated it was not. Darlington told Farris at this meetingthat he wanted someone between him and management.The employees and Farris also discussed job security. 73. Schiess informs management of his change ofheartVirgil Schiess testified that he had some misgivingsafter signing the authorization card for the Union.'8Hewent to Lewis and said that he thought he had made amistake by signing the authorization card. According toSchiess, Lewis suggested it would be best for him towrite a letter to the Union asking for the return of hisauthorization card. Schiess composed the revocationletter and showed it to Lewis. He stated Lewis kept theletter for several hours and then returned it to him stat-ing that it was all right for the employee to send it.Schiess put the letter in the glove compartment of hisautomobile with the intention of mailing it. However, heforgot it and never sent the letter to the Union.Lewis confirmed that Schiess came to him and saidthat he had signed a union card for DeLeon but nowwanted to retract his authorization. Lewis told the em-ployee he should write a letter to the Union stating hedid not want to be represented by it and asking for thereturn of his card. According to Lewis, several dayslater Schiess showed him a letter he had written to theUnion. Lewis took the letter to Farris who read it. Farrising the asserted reason for the discharge of DeLeon. The determinationof the claim by the state agency is not binding in this proceeding and isaccorded no weight in this decision.ie The Union filed a representation petition with the Board's RegionalOffice on December 17 requesting an election in the following unit:All Counter Men. Service Technicians, Mechanics, Lot Persons.Parts Men and Recreation Vehicle Techniciansi7 Darlington's testimony regarding this meeting was corroborated byFarris.is Schiess was also named in the demand letter as one of the in-plantcommitteemen.concluded that it was sufficient to revoke the employee'sauthorization card and instructed Lewis to return theletter to Schiess for mailing.4. The dismissal of the Union's first petitionFarris testified that, when he received the request forfinancial information regarding the representation peti-tion from the Regional Office, he thought that it relatedonly to the service department. He submitted figures tothe Regional Office which showed that Respondent didnot satisfy the Board's retail standard for jurisdiction.Based on this information, the Regional Director issued aletter dismissing the petition on January 15, 1981. (G.C.Exh. 4.) The Union filed a second representation petitionfor an election in the same unit on February 3, 1981.(G.C. Exh. 5.) This time, the total volume of businessperformed by Respondent's dealership was taken into ac-count and the Regional Office asserted jurisdiction overthe matter.5. The conversation between Lewis and employeeHightonAs noted, Gregory Highton was a mechanic employedby Respondent from May 1979 until he quit in May1981. Highton testified that, sometime in January 1981,Lewis came over to his service stall and spoke to himabout the Union. Lewis mentioned that Highton's namewas listed in the Union's demand letter. They left thestall and walked out to the parking lot. Highton statedthat Lewis said he should not get involved with theUnion. According to Highton, Lewis said he liked theemployee but, if he continued to be involved with theUnion, things could get out of Lewis' control and therewas nothing he could do about it. Highton further testi-fied that Lewis stated he told Farris that DeLeon men-tioned organizing a union during the meetings held withthe employees about the service clinics, and Farris saidDeLeon was a troublemaker who should be fired be-cause he would organize a union. During this conversa-tion, according to Highton, Lewis said DeLeon couldwind up in a gutter. He told Highton that Ellis had a lotof money and could hire a "hit man" to kill DeLeon.Highton testified that Lewis stated that anyone workingin the service department who was suspected of trying toorganize a union would not be working there in a year.He further testified that Lewis indicated managementwould interview all job applicants to determine whetherthey were for or against unions. Lewis also said that anyemployee who went into the general manager's office ofany dealership and mentioned the word "union" wouldbe fired on the spot. Lewis said that, if the Union repre-sented the employees, Ellis would close the dealershipand move.Lewis admitted having a conversation with Hightonabout his involvement with the Union. He testified thathe informed the employee he had seen the demand letterstating Highton was one of the in-plant committeemen.Lewis stated he wanted to make sure the employee knewwhat he was getting involved with. According to Lewis,Highton said he was not that interested in the Union butwas using it "to get back at old man Ellis." Lewis denied447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelling Highton that DeLeon would wind up in a gutteror that Ellis would hire a hit man to take care ofDeLeon. He also denied stating Ellis would close thedealership if the Union represented the employees or thatmanagement would question job applicants to determineif they were union supporters.6. The event relating to DarlingtonDarlington testified he was active on behalf of theUnion. He stated that, after the first representation peti-tion was dismissed, he signed another authorization cardfor the Union and solicited signatures from employees onadditional cards to support the petition filed in February.He also put union stickers on his toolbox in the shop.19Darlington was the observer for the Union during theelection which was held on March 27, 1981.Darlington testified to several conversations he hadwith members of management regarding the Union. Herecalled that in mid-January he spoke with Dan Patter-son, Sr., the used-car manager, in the parking lot. Dar-lington complained to Patterson that he was not gettingas much work because of the "union deal." Pattersonstated, according to Darlington, that the employee hadbetter get out of the Union because, anyone who did not,would be fired.20Darlington further testified that on February 2 anautomobile he had repaired was returned to the shop.The complaint was that the ignition screw was missingfrom the distributor. Lewis questioned Darlington abouthis work on the whole and Patterson was present duringthe discussion.21Darlington told Lewis he had noknowledge of how the screw came to be missing. AsLewis walked away, Darlington told Patterson in a lowvoice that he knew what had occurred. He intimatedthat the car had been tampered with after he completedhis work on it. Patterson went to the service office andtold Lewis about Darlington's comments. Lewis thensummoned the employee into his office. Lewis asked theemployee about his remarks to Patterson. Darlingtonthen stated he felt the ignition screw had been removedafter he worked on the automobile because of his activi-ties on behalf of the Union. According to Darlington,Lewis became red in the face and walked out of theoffice.On February 4, Darlington went to the service officeto speak with Lewis. He told the service manager hewas sorry their relationship had deteriorated. Accordingto Darlington, Lewis stated he was angry because he feltDarlington implied that he (Lewis) had removed the ig-nition screw from the automobile. He also told Darling-19 According to Darlington, Victor Galbadon and Highton also dis-played union stickers on their toolboxes.'o Patterson denied having any conversation with Darlington in whichthe Union swas mentioned. Darlington gave four affidavits during the in-vestigation of the charges in these cases, and admitted that he made noreference in any of the sworn statements to any comments by Pattersonabout the Union.21 Patterson testified he sold the used car to a friend and, when it wasreturned because of the ignition problem, he brought the matter to theattention of Levis and Darlington. According to Patterson, a pencil wasstuck ill the area where the ignition screw should have been. He statedthe absence of all ignition screw could have resulted in a fire under thehood.ton that Patterson wanted to know why he had not firedthe employee as a result of the incident. The conversa-tion between Lewis and Darlington continued from theoffice to Darlington's service stall. Darlington testifiedthat Lewis said there was no way the Union would beallowed to come into the dealership. Lewis stated, ac-cording to Darlington, that Ellis would transfer the titleand close the doors for a few months. He also stated thatmanagement would hire more mechanics and therebyreduce the amount of work and commissions available toall the mechanics. Darlington asked why Lewis was "sit-ting" on him, since Schiess was also a supporter of theUnion. At this point Darlington also complained that thehours of billable work assigned to him had decreasedwhile the hours "flagged" by Schiess had remained thesame.22Darlington testified that Lewis replied thatSchiess had asked the Union for the return of his author-ization card and, if Darlington did the same, everythingwould be all right. Lewis further stated, according toDarlington, that if the employee asked for the return ofhis authorization card, Highton would do likewise. Hesaid there was no need to bother about Galbadon, be-cause he was a "hot headed little Latin."Darlington also testified that Lewis stated during thisconversation that Ellis was rich and powerful and indi-cated the employees could not expect to antagonize aman like that and get away with it. According to Dar-lington, Lewis said DeLeon was lucky he was not in agutter, and that it was easy to cause DeLeon to have aheart attack by giving him a shot of adrenalin under hisarm. Darlington further testified that Lewis said the"Union matter was going to get bloody before it wasover." He told the employee that Respondent intendedto test the "fine" by firing some employee and that Dar-lington might be the one selected. When questionedabout what the fine involved, Darlington said Lewis in-dicated there was a $5,000 fine for firing an employeeunder these circumstances (presumably for engaging inunion activity), and Respondent intended to test thatfine.Darlington stated that approximately a week later hewas in an automobile with Lewis, and Lewis wanted toknow what he had decided to do about the Union. Dar-lington expressed distrust of Farris and Lewis assuredthe employee that nothing would happen to him. Ac-cording to Darlington, Lewis asked if he were lookingfor another job. Darlington admitted that he was andwanted to know if Respondent's officials had notifiedother dealers about his union activities.Darlington also testified that, after he was named inthe Union's demand letter of December 1980 as one ofthe in-plant committeemen, the amount of work assignedto him sharply decreased; and the work he did receivewas less lucrative than the work assigned to him beforehis involvement with the Union. According to Darling-ton, this change in his work assignments resulted in hisreceiving a lot of used car and warranty work. Since theused cars usually involved American-made automobilesrather than Toyotas, Darlington stated it took him longer22 The term "flagged" was used in the shop to designate the number ofbillable hours each mechanic worked.448 ELLIS TOYOTAto complete each job; thereby reducing the amount of hisearnings. His complaint about the warranty work wasthat it paid a lower rate than the customer-paid work.The General Counsel introduced schedules, provided byRespondent, into evidence which showed the number ofhours "flagged" and the gross pay received by each me-chanic for each pay period from October 15, 1980, toJune 30, 1981. (G.C. Exhs. 6(a)-(f).)23 The exhibits showthat Darlington flagged the highest number of hours(and thus received the greatest amount of wages) of allthe mechanics for the pay periods ending October 15,1980, to December 15, 1980. After that date, Darling-ton's hours dropped substantially. The following is ab-stracted from the summary compiled by the GeneralCounsel and shows the comparison of hours for each ofthe mechanics after December 15, 1980:D.A R- GABAL-DATE SCHIESS PAYNE IGTON HIGHTON D's .~G TO.· DON12/31/801/15/811/31/812/13/812/26/8 13/12/813/30/814/14/814/30/81104 .11230125 092699.092.8102.61320119495.981.5139.5 101.9139.8 101.292.0 58.6105.0 92.8148 3 99.51530 *57.01254 61.669.483.790977.657.486.8103.299.956.468.096.076.974.950.774.373.290.862.8* Payne was not hired b> the Respondent until mid-January 1981.** Includes the period Darlington was placed on suspension for 2weeksDarlington admitted on cross-examination that he didnot like to do "under the dash" work because he did notlike to work in cramped spaces. He also admitted he pre-ferred "clean work" such as tuneups and normal check-ups24and that he did not particularly care for customer-paid work which required diagnosing a problem to ascer-tain what was wrong with a vehicle. Darlington main-tained, however. that despite his preferences regardingthe type of work he wanted to do, he worked on everyvehicle assigned to him with two possible exceptions.First, a Ford station wagon owned by the wife of Re-spondent's owner was brought in for repair in June 1980.The repair order (Resp. Exh. 8) showed that it was origi-nally assigned to another mechanic. The job was subse-quently reassigned to Darlington. He testified that he ini-tially refused the job because it was shop policy that amechanic did not work on jobs assigned to other me-chanics. Darlington ultimately did the work on the Ellisvehicle.The second occasion Darlington refused a repair as-signment was on January 8, 1981. A customer namedLowe brought his Toyota to the shop complaining abouta noise in the drive train. Schiess originally worked onthe automobile but apparently did not solve the problem.On January 8, a field representative from Toyota inspect-ed the Lowe vehicle and authorized replacement of thedifferential. Although Schiess had previously worked onthe car, it was assigned to Darlington. He refused the as-'a The General Counsel consolidated the informnation contained onthese schedules itto a single summary attached to her brief as "AppendixA"24 Lews is testified this as, the t pic al attitude of all mechanic'ssignment on the ground that under the shop policy theautomobile should have been given to the mechanic whofirst worked on it. The job was eventually assigned toGabaldon. On January 12, Respondent promulgated anew shop rule (Shop Bulletin 4) whereby any refusal ofwork by a mechanic became grounds for reprimandand/or dismissal. Lewis issued a written reprimand toDarlington on January 14 for his refusal to work on theLowe vehicle.25Darlington stated that, when he complained to Lewisabout the lack of job assignments in 1981, Lewis saidthat Burroughs, the service adviser, was responsible fordispatching the repair orders to the mechanics. Darling-ton further testified that, when he voiced his complaintsto Burroughs, she told him the service manager was re-sponsible for dispatching the work. Darlington estimatedthat prior to December 15, 1980, approximately 80 per-cent of his time in the shop was spent performing me-chanics' duties. After that date, according to Darlington,only 35 to 40 percent of his time was devoted to me-chanics' duties. He attributed the decline in his work tothe failure of the service office to assign him any jobs.On March 27, Darlington worked on the brakes of acustomer's automobile. The customer called the serviceoffice on March 30 and complained that she was afraidto drive the car because the brakes were faulty. Darling-ton was dispatched to where the customer had parkedthe automobile and checked its condition. He found thecar to be unsafe and it was towed to the dealership. Itwas then determined that the calipher mount bolts weremissing from the left front brake. On April 1, Darlingtonwas given a written reprimand for having performedfaulty work on the brakes (Resp. Exh. 10) and, on April2, he was suspended for 2 weeks beginning April 3(Resp. Exh. 11).26 While on suspension, Darlington wasissued another written reprimand on April 6 regarding acomeback on an air-conditioning system which he in-stalled in a truck in November 1980. The reprimand ac-cused Darlington of leaving the "O" ring seals off the re-frigerant hoses and failing to secure several bracketsunder the dash when installing the air-conditioning in thetruck.27After his suspension was completed, Darlington re-turned to work but asserted he still did not receive jobassignments from the service office. On May 1, Darling-ton went to Burroughs and notified her that his uniformswere all turned in and that he quit.28Respondent presented several witnesses to refute thetestimony of Darlington. Burroughs testified that as theservice adviser she wrote up the repair orders andlogged them in on a daily worksheet. While she was re-25 See Resp Exh 7 Darlington testified Lewis subsequently told himthe written reprimand did not count since the shop bulletin was issuedafter his refusal to do the job26 Darlington filed an unfair labor practice charge alleging that his sus-pension was due to his union activity This charge was later dismissed bythe Regional Director27 Darlington testified he followed normal procedures in Installing theair-conditioning system He asserted he ran checks which swould have re-sealed any leaks had the "0" rings been missing at the time28 L ewis had left Respondent's employ seseral weeks prior to the timeDarlington quit449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponsible for determining which mechanic was availablefor the next job assignment, she stated the actual assign-ments were made by Lewis.29According to Burroughs,Darlington did not like work which involved diagnosinga problem with a vehicle, nor did he like to do warrantywork or work on smog devices.30Burroughs testifiedthat Darlington refused job assignments on 5 to 10 differ-ent occasions. When pressed for specifics, she said he re-fused smog work three or four times. However, she ad-mitted that these refusals occurred prior to January 1981.She also said that he refused used-car work "on occa-sion" but she was unable to fix a precise time as to whenthese refusals occurred. Burroughs specifically men-tioned Darlington's refusal to work on the the Lowe ve-hicle in January and a refusal to work on a "FunderBus" in February.3" Burroughs acknowledged that, afterDecember 15, the number of hours flagged by Darling-ton dropped substantially. She stated Darlington andHighton frequently played chess during the day to passthe time.Burroughs also recalled that, sometime in March 1981,Darlington spoke to Lewis about the small amount ofcustomer-paid work being assigned to him. According toBurroughs, Darlington told Lewis that if he (Darlington)did not get any more customer-paid work, he was goingto sue Lewis. Lewis asked if that was a threat and Dar-lington replied it was a promise.Payne testified that, while his service stall was not inthe same area as that of Darlington, he had occasion toobserve Darlington each day. According to Payne, heobserved Darlington refuse work assigned to him at leastonce every 2 to 3 days. He stated that Darlington con-sistently refused warranty work or work that requireddiagnosing a complaint about a particular vehicle. Hefurther stated that Darlington often played chess whenwork was available for him. Payne made it clear that itwas his belief that Darlington was purposely refusingwork. According to Payne, Darlington merely had to gointo the service office and get a job assignment. Howev-er, Payne admitted that he had no knowledge of whetherDarlington had been into the office to ask for assign-ments and had been refused.Regarding warranty work, Payne indicated that it wasonly a small portion of the work performed in the shop.According to Payne, he did more warranty work thanany other mechanic in the shop because he was a fastworker. He further testified that Darlington complainedto him about not receiving enough customer-paid work.Payne replied that Darlington turned down a lot ofwork. He stated that Darlington than said he was goingto sue Respondent for backpay.3229 Burroughs testified that Lewis made the work assignments about 90percent of the time and that she only did so in his absence, or when hewas not available.:O Burroughs said that Darlington was certified by the State to workon smog devices, but she did not know the particular areas in which hewas certified Prior to January 1981, Respondent subcontracted out mostof the smog work. In mid-January Payne, who worked for the smog sub-contraclor. was hired by Respondent and all the work on smog deviceswas assigned to him.:" Darlington testified he was asked if he wanted to work on theFunder Bus, rather than being assigned to the job, and he declined.2:" During the course of his testimony Payne acknowledged that hewras opposed to unionization of the employees.The testimony of Schiess was similar to that of Payne.Schiess stated that Darlington refused job assignments atleast two to three times a week and only wanted to workon certain types of cars. According to Schiess, he hadobserved Darlington come into the repair office, look ata repair order, and then refuse the work by laying therepair order back on the desk and walking out of theservice office. Schiess also indicated that, shortly beforeDarlington quit on May 1, he made the statement that"he didn't give a shit about not working because he wasgoing to sue the Respondent and get his moneyanyway."Lewis, the former service manager, testified in detailregarding the matters raised by Darlington. Concerningthe missing ignition screw incident on February 2, Lewisstated that after his conversation with Darlington andPatterson in the parking lot, Patterson came in and re-ported that Darlington asserted the screw had been de-liberately removed. Lewis called Darlington into hisoffice and he testified that Darlington claimed the auto-mobile was sabotaged because of his union activities.Several days later, according to Lewis, Darlington cameinto the office and asked if Lewis were "aggravated"with him. Lewis admitted he was because of Darling-ton's accusation that the automobile had been sabotaged,and he told Darlington that Patterson wanted to knowwhy he had not fired the employee. At this point, ac-cording to Lewis, Darlington stated that he felt Farriswas out to get him because of his involvement with theUnion. Lewis suggested to the employee that he go di-rectly to Farris and discuss any differences they mighthave.Lewis denied telling Darlington during this conversa-tion that Ellis would shut the doors before he allowedthe Union to come in and represent the employees. Healso denied stating that Respondent would hire more me-chanics in order to reduce the earnings of the employeesif the Union became their representative. He denied tell-ing Darlington that DeLeon would be found in a gutterafter receiving an injection of adrenalin in his arm. Lewisalso stated that Darlington did not ask during this discus-sion why Schiess received more customer-paid workthan he did. He further denied telling Darlington thatSchiess had revoked his union authorization card and, ifDarlington did the same, he would receive more work.Lewis also denied telling Darlington that, if he asked forthe return of his union authorization card, Hightonwould do likewise. Finally, Lewis denied telling Darling-ton that Respondent would fire some employee in orderto test the $5,000 fine. Lewis stated that he did not haveany knowledge of a fine being imposed for firing an em-ployee.Regarding the work assigned to Darlington, Lewis tes-tified that the repair orders were logged in by the serv-ice adviser in the order that they came into the shop, andeach job was assigned to the first mechanic available atthe time. Contrary to Burroughs, Lewis testified that theservice adviser made the majority of the work assign-ments and, when she was not available, the service secre-tary performed this duty. Lewis testified that only ap-450 ELLIS TOYOTAproximately 5 percent of his time was devoted to makingjob assignments to the mechanics.Although he was aware that Darlington was the mostproductive line mechanic during the months of Septem-ber, October, and November in 1980, Lewis denied anyknowledge of a decrease in the amount of work being as-signed to Darlington during the first 4 months in 1981.However, he was also aware of the fact that Payne hadreplaced Darlington as the most productive mechanic inthe shop during this early period in 1981. According toLewis, Darlington was not given any more warranty orused car work than any other mechanic in the shop. Hefurther testified that the warranty work performed bythe mechanics only amounted to about 10 percent of thetotal volume of work performed in the shop. Lewis alsostated that on one occasion, in late December or earlyJanuary, he saw Darlington asleep on the floor in hisservice stall. Lewis did not issue a written reprimand toDarlington but testified that he gave the employee averbal warning. Lewis also confirmed that Darlingtoncame into the service office in 1981 and threatened tosue him (Lewis) because of an asserted failure to assignhim customer-paid work.Concluding FindingsAlthough the discharge of DeLeon and the quitting ofhis employment by Darlington are interrelated, they areseparate events which must be considered on their ownmerits. Turning first to the discharge, Respondent ineffect argues: (I) that DeLeon was not engaged in pro-tected activity in protesting about the service clinic andworking late on Wednesday evenings; and (2) that evenif his conduct were considered to be protected group ac-tivity, it was unrelated to the reasons for his dischargesince he would have been terminated even in the absenceof such protected activity. The initial question to be re-solved here is whether DeLeon was engaged in activityprotected by the Act when he protested against workingthe service clinic without receiving compensation andworking late hours on Wednesday evenings. In my judg-ment, this question must be answered in the affirmative.It is evident from the undisputed testimony that themechanics as a group were concerned about working theservice clinic without receiving any wages. Indeed,Lewis testified that when he first met with the mechanicsin September33to inform them of the clinic, DeLeonand Juliano wanted to know if the mechanics would bepaid for working the clinic. When Lewis met with themechanics the second time to inform them that manage-ment would not pay for their services at the clinic,DeLeon urged the employees to stick together in orderto force management to compensate them.34In these cir-33 It is abundantly clear that DeLeon was mistaken as to the monththe meetings took place and when the service clinic was held However,his testimony regarding the events is generally corroborated by otherwitnesses present at the meetings, including Lewis34 Both Darlington and DeLeon testified that Lewis became angry atthis point and stated, "There was no union in the shop." Highton, whowas no longer employed by Respondent, did not mention any commentregarding a union by Lewis during his testimony and Juliano, also nolonger an employee, specifically stated there was no mention of a unionat the meeting. Having observed the demeanor of all the witnesses testi-cumstances, it can hardly be said that DeLeon was press-ing a complaint which was peculiar or personal to himalone. Rather, he was complaining and urging action ona matter which was of common concern to all the linemechanics. Activity of this nature is clearly concertedand falls within the protection of Section 7 of the Act.Pace Motor Lines, Inc., 260 NLRB 1395 (1982); Timet, ADivision of Titanium Metals Corporation of America, 251NLRB 1180 (1980) (and the cases cited therein).Similarly, when management decided that the mechan-ics would have to alternate working late hours onWednesday evenings, DeLeon, along with other mechan-ics, complained thej'e would not be enough work to jus-tify staying late I night a week.35Thus, DeLeon's com-plaints about working late on Wednesday evenings alsoinvolved a matter of common concern to the mechanicsas a group. As such, it too constituted protected concert-ed activity.Having determined that DeLeon's conduct regardingthe service clinic and the late hours on Wednesday even-ings was concerted activity, the question remains as towhether his explosive outburst on December 3, whentold he would have to work late, removed his conductfrom the protection of the Act. I find that it did not.When Lewis informed DeLeon that he would have towork late or find someone to substitute for him, the em-ployee vociferously protested that it was not his turn andshouted to Lewis that "working Wednesday nightssucks." It is evident from the expression used by DeLeonthat he was renewing the general complaint of the me-chanics against working late on Wednesday evenings,even though he was personally affected on this particularoccasion. See Pace Motor Lines, Inc., supra at fn. 2. Asthe Board has stated, misconduct during the course ofprotected concerted activity must be flagrant or egre-gious to warrant removal of the protection of the Act.Traverse City Osteopathic Hospital, 260 NLRB 1061(1982); United States Postal Service, 250 NLRB 4 (1980);Thor Power Tool Company, 148 NLRB 1379, 1380 (1964).While the use of a profane expression is not to be con-doned, the undisputed testimony discloses that the use ofprofanity in the service department was a common oc-currence. Thus, DeLeon's profane expression was not anunusual incident. The assertion by Lewis that he wasfearful about customers being within hearing range is alegitimate concern, but his testimony fails to indicate thatcustomers were actually in the mechanics' portion of thefying to this event, I credit the testimony of Lewis that he made no refer-ence to a union during the course of the meeting.It should be noted at this point that the testimony of Darlington andDeLeon seemed, at times, to be exaggerated and embellished in an effortto bolster their cause. In so doing, they have made this a most difficultcase in which to ascertain the reliable facts. Where I have perceived thisto be the situation, I have not relied on their testimony. However, thisdoes not mean that I have discredited their testimony in general. Rather,I have rejected those portions which are deemed to be exaggerations andaccepted those portions which are deemed worthy of belief N.LR.B. v.Universal Camera Corporation, 179 F.2d 749, 754 (2d Cir. 1950) (opinionof Judge Learned Hand).15 It is significant to note, that when Farris first told Lewis in Octoberthe service department would be open late on Wednesdays, Lewis alsoobjected on the ground that the volume of work would not justify keep-ing the mechanics late.451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDservice area. On direct examination Lewis stated the cus-tomers were in the driveway of the service area and hemade a mental note of this fact. However, on cross-ex-amination Lewis admitted he had no recollection of cus-tomers being present at the time of the DeLeon outburst.Both DeLeon and Darlington (the latter being presentduring the discussion between Lewis and DeLeon) testi-fied that no customers were present at the time of theoutburst. Because of the vagueness of Lewis' testimonyon this critical point, I find the testimony of DeLeon andDarlington to be more reliable and trustworthy. In sodoing, I am not unmindful of the statements of Schiessthat DeLeon slammed down the hood of the automobilein his mechanic's stall and threw a tool at his work-bench. I attach no weight, however, to this testimonygiven by Schiess since it is clear that Lewis made nomention of this particular conduct nor did managementassert this as part of the misconduct which caused it todecide to terminate DeLeon's employment. Indeed, thereis no indication from the testimony of Lewis that he ob-served DeLeon engage in this further tantrum or that hewas aware it had occurred.On the basis of the above, I find the General Counselhas established a prima facie showing sufficient to sup-port the inference that DeLeon's protected activity wasa motivating factor in the decision to discharge him.Wright Line, a Division of Wright Line, Inc., 251 NLRB1083, 1089 (1980). Under the analysis mandated byWright Line, it is incumbent on Respondent to persua-sively demonstrate that it would have dischargedDeLeon even in the absence of the protected conduct.This I find Respondent has failed to do.Respondent argues that the outburst on December 3was the latest of a series of misdeeds committed byDeLeon and was in effect "the straw that broke thecamel's back." Respondent points to the written repri-mands received by DeLeon on July 7 (unauthorized useof a customer's vehicle to go to a fast food store) and onAugust 6 (parking his own vehicle on company propertywithout permission and taking an extended lunch period).In addition, Respondent cites the fact that, on December1, DeLeon's wife called and informed the service secre-tary that DeLeon would be late for work because of lackof transportation and later called to advise the secretarythat DeLeon would not come in at all that day becausehe was ill. According to Lewis, this was a breach ofshop rules for which he verbally reprimanded DeLeon,since the employee did not contact him directly.The reasons advanced by Respondent to demonstratethat DeLeon would have been terminated even in the ab-sence of his protected conduct fail to be persuasive whenother contemporaneous factors are considered. Thus,after the second meeting in September when DeLeonurged the employees to stick together to compel manage-ment to pay them for working the service clinic, Lewisreported DeLeon's actions to Farris and Farris in turncalled DeLeon into his office. Although Farris deniedthat there was any mention of a union or union organiz-ing during this discussion, I do not credit him in thisregard. While Farris was not a hesitant or uneasy wit-ness, his denials did not carry the conviction of truth.DeLeon's testimony on this point, on the other hand,was forthright and without the embellishment that I haveperceived in some portions of his statements. Therefore,I find that Farris asked DeLeon about what had been re-ported to him regarding the employee's complaint aboutworking the service clinic gratis and that he also accusedDeLeon of attempting to organize some type of unionactivity. When DeLeon replied that if a union were inthe shop the employees would be paid for working theclinic, Farris sought to denigrate the value of unions bypointing out that unions were causing the Kaiser SteelCompany to fail. I further find that Farris warnedDeLeon that management did not "want any of thatunion stuff" and, if the employee wanted to be represent-ed by a union, he should work elsewhere.That Farris and Respondent's other supervisorsviewed DeLeon's activities as a precursor of a possibleunion organizing effort, even though no union was onthe scene at the time, is further evidenced by Farris' con-versation with Darlington in November when the em-ployee was protesting his failure to receive the Mechanicof the Month award. I credit Darlington's testimony thatFarris complained that DeLeon made himself a "mouth-piece" for the mechanics regarding the service clinic andthat he did not need that "damn Willy." Further manifes-tation of Respondent's fear that DeLeon would eventual-ly organize the employees for some collective purposewas demonstrated by the comments made by Lewis onseveral occasions in referring to DeLeon in the servicedepartment. Although Lewis denied calling DeLeon the"shop steward," I do not credit him in this regard.Rather, I find that his reference to DeLeon in this fash-ion was consistent with the fear expressed by manage-ment that DeLeon's protests over working the serviceclinic and the late hours on Wednesday evenings, and hisurging the mechanics to stick together, would ultimatelyresult in an effort to cause the employees to seek tobecome unionized. These fears were further reflected inLewis' conversation in February 1981 with Highton. Al-though Lewis again denied that he told Highton thatFarris considered DeLeon a troublemaker who should befired because he would organize a union, I do not creditthis denial. It was evident that during this conversationLewis was attempting to discourage Highton from sup-porting the Union, which at that time had commencedits organizing effort, and the comments attributed to himwere consistent with management's attitude towardDeLeon.A further indication that Respondent consideredDeLeon a troublemaker who might organize the employ-ees into some type of collective action through unioniza-tion is found in comments made by Lewis at the time hedischarged the employee. DeLeon testified that Lewissaid he could not take it any more and that DeLeon hadbeen creating problems between Lewis and the other me-chanics. Here again, Lewis denied making these state-ments, but I find the denial does not carry the ring oftruth. It is significant to note that Flinchbaugh, the serv-ice secretary, was present in the service office and only afew feet away at the time the conversation took place.However, she testified only as to DeLeon's commentsand professed that she did not hear anything said by452 ELLIS TOYOTALewis. The improbability of Flinchbaugh failing to hearthe entire conversation, because of her proximity toDeLeon and Lewis, causes me to infer that, if she hadbeen willing to give a complete and accurate account ofwhat took place, her testimony would have corroboratedthat of DeLeon. I find, therefore, that the explanationgiven to DeLeon as to why he was being terminatedclearly implied that Lewis was taking this action becausethe employee had engaged in conduct which has beenfound here to be protected by the Act and, further, thatLewis feared that a continuation of such conduct wouldresult in an effort to unionize the employees.Finally, the fact that Respondent sought to include thematter of the phone calls by DeLeon's wife on Decem-ber 1, when DeLeon did not report to work, as an exam-ple of the employee's past violations of shop rules furtherdemonstrates the contrived nature of the justification ad-vanced by Respondent for the decision to discharge theemployee. It is evident that the messages from DeLeon'swife, first that the employee would be delayed and sub-sequently that he would not come to work at all, weredelivered directly to Lewis by the service secretary. Yet,Lewis asserted that this violated Respondent's shop rulesbecause the employee failed to notify him personally.Since the purpose of the rule was to cause the mechanicsto notify management in order to permit them to sched-ule the flow of work, it can be hardly said in these cir-cumstances that the calls from DeLeon's wife failed tosatisfy the requirement. Nonetheless, Respondent ad-vances this as evidence of DeLeon's further failure toabide by the shop rules.3"In the totality of the circumstances here, I find thatRespondent has failed to demonstrate that DeLeon's dis-charge would have occurred in the absence of his pro-tected conduct. Thus, I find Respondent has failed topersuasively rebut the prima facie showing by the Gener-al Counsel that DeLeon's protected activity was a "moti-vating factor" in the decision to discharge him. AmericanTool & Engineering Co., Inc., 257 NLRB 608 (1981).Since I have found that the conduct engaged in byDeLeon did not lose its protected character at the timeof the explosive outburst on December 3, 1 further findthat Respondent violated Section 8(a)(l) of the Actwhen it discharged DeLeon. Traverse City OsteopathicHospital, supra.Turning to the events which occurred after the dis-charge of DeLeon, I find that the record evidence andthe credited testimony establish that Respondent commit-ted several further violations of the Act. First, it is undis-puted that, after DeLeon's organizing effort on behalf ofthe Union following his discharge, Farris called the me-chanics into his office and questioned them about thereasons why they wanted a union. Farris told the em-ployees he was hurt because they were seeking unionrepresentation and asked if money was a factor in theirdecision to unionize. It was in response to this question-ing that Darlington stated he wanted someone betweenhim and management.36 Indeed, Respondent's argument wsould be more persuasive if it hadcomplained about DeLeon's failure to report to work that day ratherthan the manner in which it was notifiedWhile it is evident from the testimony that Farris didnot make any threats of reprisals or promises of rewardto the employees during this meeting, I am constrainedto find, under current Board law, that the interrogationwas coercive becsause it "[conveyed] an employer's dis-pleasure with employees' union activity and thereby [dis-couraged] such activity in the future." PPG Industries,Inc., Lexington Plant, Fiber Glass Division, 251 NLRB1146, 1147 (1980). See also Gosen Company, a Division ofthe United States Gypsum Company, 254 NLRB 339(1981). Accordingly, I find the interrogation of the em-ployees by Farris regarding their reasons for supportingthe Union to be a violation of Section 8(a)(1) of theAct.37On the other hand, the statements made by Lewis toHighton in January 1981 are fraught with coercivethreats, the intent of which was to cause the employee toabandon his support for the Union. While Lewis deniedmaking the statements attributed to him by Highton, asindicated in the discussion regarding the discharge ofDeLeon, I do not find his denials to be worthy of belief.Lewis admitted talking to Highton "because [he] wantedto be certain the employee was aware of what he wasgetting involved with" by supporting the Union's orga-nizing effort. This explanation is hardly persuasive sinceit is evident that the purpose of Lewis' discussion was toinduce Highton to abandon his support for the Union.Thus, I credit the testimony of Highton and find thatLewis told him: that Ellis would close the dealership;that Ellis was rich and powerful and could cause bodilyharm to befall DeLeon; that when DeLeon was urgingthe employees to stick together in dealing with manage-ment, Farris thought he should be fired because he mightattempt to organize a union in the service department;that any employee suspected of organizing on behalf ofthe Union could anticipate being terminated; that job ap-plicants would be screened regarding their union senti-ments; and that if Highton persisted in his support of theUnion, Lewis would be powerless to prevent manage-ment from taking reprisals against him.That such blatant threats contravene the statutory pro-tection provided by the Act is without question and war-rants no citation. Accordingly, I find that, in makingthese coercive statements to Highton to induce the em-ployee to abandon his support for the Union, Respond-ent, through Lewis, violated Section 8(a)(1) of the Act.The events which occurred with Darlington after thecommencement of the union activity in mid-December1980 embody further violations of the Act. My conclu-sions in this regard are based on a number of factorswhich the record evidence demonstrates to be unsatisfac-torily explained by Respondent.At the outset, it is immediately evident that Darlingtonwas the most productive mechanic in the service depart-ment for the months of September, October, and Novem-ber 1980. Yet, the number of hours he "flagged" droppeddramatically from mid-December until the time he quiton the morning of May 1, 1981. In the absence of somecredible explanation it is highly improbable that the most37 The General Counsel amended the complaint at the hearing toallege this conduct to be violative of the Act453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproductive mechanic in the service department wouldsuddenly become the least productive. In addition, thissubstantial drop in his work output lends credence to hiscomplaint that he was given less lucrative work to doand that work was being withheld deliberately from himin the service office. Indeed, as the General Counselpoints out in her brief, the decline and short spurts of in-crease in the amount of work flagged by Darlingtontracked his involvement in union activities and manage-ment's efforts to persuade him to abandon the Union.The exhibits in evidence (G.C. Exh. 6(a-f)) and thesummary made therefrom by the General Counsel in herbrief reveal that, after management received the letterfrom the Union naming certain employees as members ofthe.in-plant committee, the amount of work flagged byDarlington for the next two pay periods dropped sustan-tially.38In sharp contrast, the records show that Schiess,who sought the advice of management in requestingreturn of his authorization card from the Union, experi-enced a dramatic increase in the number of hours heflagged. In mid-January Payne, admittedly antiunion,was hired and thereafter proceeded to flag the greatestnumber of hours of any of the mechanics in the shop. Al-though there was a brief upsurge in the number of hoursfor Darlington during the next two pay periods (mid-Jan-uary to mid-February), the records show that he wasnever able to come close to the total hours flagged byPayne nor even close to the number of hours he wasable to achieve during the months of September throughNovember 1980. Thereafter, Darlington's hours de-creased almost consistently in contrast to the number ofhours recorded for Payne and Schiess. Thus, the recordthemselves tend to indicate a correlation between Dar-lington's union activities and the amount of work he wasgiven to perform in shop.Respondent's contention that Darlington repeatedly re-fused work assignments is not convincing when all therecord evidence is considered. Other than to state gener-ally that Darlington refused work assignments "everytwo or three days," neither Payne nor Schiess couldstate with specificity the times when Darlington was al-leged to have refused job assignments. Burroughs, theservice adviser, testified initially that Darlington refusedjob assignments at least 5 to 10 times. When closelyquestioned on cross-examination, however, she couldonly point to a refusal in January 1981 when Darlingtoninitially refused to work on the Lowe vehicle becauseSchiess was the mechanic who had originally performedwork on the automobile. This testimony regarding Dar-lington's asserted refusal to accept jobs assigned to him isbelied by the events which occurred after his initial re-fusal to work on the Lowe vehicle. Lewis promulgated ashop rule which made any refusal of work assigned to amechanic "grounds for reprimand and/or dismissals."(See Resp. Exh. 7.) It stretches the imagination to be-lieve that Respondent would have condoned repeated re-fusals by Darlington to accept work assigned to himover a 4-month period without taking any type of disci-I" At this juncture, it is important to note that the number of hoursnagged by Highton and Galbaldon (the other union adherents) alsodropped. though less substantially, after receipt of the letter from theUnion identifying them as supporters.plinary action against the employee. This is especiallytrue in light of the specific shop rule put into effect byLewis in January and which resulted in Darlington'swritten reprimand for the refusal to work on the Lowevehicle. The testimony of Burroughs, Payne, and Schiessalso flies in the face of the undisputed testimony that, inMarch, Darlington complained to Lewis about not re-ceiving work and threatened to sue Lewis personally.39Moreover, I note at this point the conflict between thetestimony of Burroughs and Lewis regarding the job as-signment procedure. Burroughs asserted that Lewis madethe assignments most of the time and she did so onlywhen he was not available. Lewis, on the other hand,testified he only assigned work to the mechanics about 5percent of the time and that Burroughs made the bulk ofthe assignments. Since no useful purpose could be servedby disclaiming responsibility for the job assignments, Ifind that each was seeking to avoid being held account-able for the failure to make assignments to Darlington.On the basis of the above, I find that Respondent,through Lewis or pursuant to instructions from Lewis,was deliberately withholding work assignments fromDarlington in order to discourage the employee from en-gaging in activity on behalf of the Union. This explainsthe sudden fall in the work hours recorded by Darling-ton (and the other union supporters) while the hours ofthe employees opposing unionization increased. It alsoserves to lend credence to the conversations Darlingtonhad with Lewis regarding his union activities.40On February 4, Darlington had an extended conversa-tion with Lewis in which his union activity was the pri-mary subject. This conversation took place 2 days afterDarlington made the assertion to Patterson and Lewisthat an ignition screw had been removed deliberately,because of his union activities, from an automobile onwhich he worked.4Lewis told Darlington that there39 Respondent contends that Darlington threatened to sue Lewis be-cause he wanted to receive more "customer-paid" work. I find it unnec-essary to determine whether Darlington's threat was motivated by an at-tempt to get more work generally or more customer-paid work It is evi-dent that his complaint related to either the failure to get work or thefailure to receive his share of the more lucrative work; in either event,the withholding of such work from the employee because he was in-volved in union activities would be discriminatory.40 The complaint alleges and Darlington testified that Patterson, Sr.,the used car manager, spoke with Darlington in the parking lot in mid-January. Darlington asserted that Patterson told him to get out of theUnion because every employee who stayed in it would be fired. Patter-son denied having any such conversation with Darlington. This is one ofthe instances in which I find that Darlington was embellishing andadding on to his testimony. I do not make this finding lightly but deem itsignificant that Darlington, having filed a series of charges against Re-spondent with the Board, failed to note this particular conversation inany of the four affidavits he gave the Board to support his charges. I findit highly unlikely that Darlington would have overlooked such a criticalthreat from a member of management when he first filed his charges andgave sworn statements to support them. Accordingly, I credit the testi-mony of Patterson and find that the General Counsel has failed to comeforward with any credible evidence to support this allegation of the com-plaint.41 This was the first of two attempts by Darlington to assert that hiswork was being sabotaged in retaliation for his union activities. Since it isextremely unlikely that Respondent, or anyone at Respondent's behest.would sabotage a customer's vehicle and thereby expose itself to mone-tary liability and damages for endangering the lives of customers, I findContinued454 ELLIS TOYOTAwas no way Respondent would allow the Union tobecome the representative of the employees. He indicat-ed that Ellis would transfer the title to the dealership andclose the doors for a few months before he would permitthis to occur. He also told Darlington that Respondentwould hire additional mechanics and thereby dilute theamount of earnings the mechanics would receive. WhenDarlington asked why Lewis was singling him out sinceSchiess was also a supporter of the Union, Lewis in-formed Darlington that Schiess had sent a letter askingthe Union for the return of his authorization card. It wasat this point that Lewis told Darlington if he did thesame, "everything would be okay." It was also duringthe course of this conversation that Lewis sought to im-press upon Darlington, as he had with Highton, the factthat Ellis had influence and wealth and that it was possi-ble for him to cause physical harm to DeLeon. Lewisfurther indicated that Respondent was prepared to testthe "fine" by discharging some employee and that em-ployee might very well be Darlington. He also suggestedto Darlington that, if he asked for the return of his cardfrom the Union, Highton would do likewise.42Approximately a week later Lewis and Darlingtonwere in an automobile and Lewis asked Darlington whathe had decided to do. It was at this point that Darling-ton expressed distrust of Farris and Lewis sought toassure the employee that nothing would happen to him.It is apparent, therefore, that when Darlington failed toask for the return of his authorization card and aban-doned his support for the Union, his job assignments andhis earnings continued to decline steadily to the pointwhere he found it intolerable and decided to quit.In sum, I .find that on the basis of the above thatLewis engaged in retaliation against Darlington becauseof his union activities by withholding job assignments soas to affect the employee's earnings in the shop. I furtherfind that, when Darlington complained, Lewis made itclear to the employee that if he were to abandon theUnion and request the return of his authorization card,his lot would improve. In addition, I find that in order tomake certain the employee understood Respondentwould not tolerate unionization of the employees in theservice department, Lewis voiced coercive threats thatRespondent would close the dealership, would dilute theearnings of the employees by hiring additional help, andwould hire someone to cause bodily harm to the formeremployee who was attempting to organize the shop.Such conduct clearly violates Section 8(a)(1) of the Act.I further find that, by withholding job assignments fromDarlington because of his union activities, Respondentradically altered the employee's working conditions andso affected his earnings that he was forced to resign hisemployment. See Association of Apartment Owners of theWhaler on Kaanapali Beach, 255 NLRB 127 (1981);Boyles Galvanizing Company, 239 NLRB 530 (1978); Crys-the propensity of Darlington to attempt to asvoid responsibility for faultyworkmanship by characterizing it as retaliation for his union activities tobe inexcusable. Nevertheless, I do not find that this flaw in his characteraffected the reliability of his testimony regarding the events which causedhim to quit his employment42 Although Lewis denied making any of the above statements to Dar-lington. I discredit him for the reasons cited previously hereintal Princeton Refining Company, 222 NLRB 1068 (1976).In so doing, Respondent caused the constructive dis-charge of Darlington in violation of Section 8(a)(3) ofthe Act.CONCLUSIONS OF LAW1. Respondent, Bilmax, Inc., d/b/a Ellis Toyota, is anemployer within the meaning of Section 2(2) of the Actengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. General Truck Drivers, Warehousemen & HelpersUnion Local 467, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning of Section2(5) of the Act.3. By discharging employee Guillermo DeLeon for en-gaging in protected concerted activity in protestingagainst working service clinics without compensationand against working late hours on Wednesday evenings,Respondent has interfered with employee rights guaran-teed by Section 7 and violated Section 8(a)(1) of the Act.4. By coercively interrogating employees about theirunion sympathies and desires, Respondent has violatedSection 8(a)(l) of the Act.5. By threatening to close the dealership, reduce em-ployees' earnings by hiring additional mechanics, screennew employees as to their union sentiments, cause bodilyharm to a discharged employee for attempting to orga-nize a union, and discharge employees that supportedunionization, Respondent has committed violations ofSection 8(a)(1) of the Act.6. By promising an employee that, if he requested thereturn of his union authorization card and abandoned hissupport for the Union, his job assignments and earningswould be restored to their former levels, Respondent hasviolated Section 8(a)(1) of the Act.7. By reducing the number of jobs assigned to employ-ee Larry Darlington because of his union activities andthereby causing reduction in his earnings, Respondentadversely affected the employee's working conditions tosuch a extent that he quit his employment. In so doing,Respondent has violated Section 8(aX3) and (1) of theAct.8. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, it shall be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Since it is determined here that Respondent unlawfullydischarged Guillermo DeLeon for engaging in protectedconcerted activity and caused the constructive dischargeof Larry Darlington because of his union activities, itshall be recommended that these two employees be of-fered immediate and full reinstatement to their formerpositions or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority--455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other rights and privileges. In addition, Respondentshall be ordered to make whole these employees for anyloss of earnings they may have suffered due to the dis-crimination against them. Since the unit employees werepaid by commission based on the type of job assigned tothem, determination of the loss of earnings shall be leftto the compliance stage of the proceedings. Backpayshall be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).43Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER44The Respondent, Bilmax, Inc., d/b/a Ellis Toyota,Colton, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees for engaging in protectedconcerted activity guaranteed employees by Section 7 ofthe Act.(b) Coercively interrogating employees about theirunion sympathies and desires.(c) Threatening employees in the following manner:1. Telling employees Respondent will close itsdealership if the Union becomes their representa-tive.2. That employees earnings will be reduced byhiring additional mechanics.3. That new employees will be screened as totheir union sentiments.4. That Respondent will cause bodily harm tobefall a discharged employee because of his effortsto organize a union.5. That employees who support the Union will bedischarged.(d) Promising employees that if they ask for the returnof their union card and abandon their support of theUnion their job assignments and earnings will be restoredto their former levels.(e) Discriminatorily reducing the job assignments andearnings of employees because of their union activities so4' See, generally, Isis Plumbing & Hearing Co., 138 NLRB 716 (1962).44 In the event no exceptions are filed as provided in Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.as to adversely affect their working conditions in orderto cause them to quit their employment.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Guillermo DeLeon and Larry Darlington im-mediate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or any otherrights and privileges previously enjoyed. In addition,make them whole, in the manner set forth in the sectionof this Decision entitled "The Remedy," for any loss ofearnings they may have suffered by reasons of the dis-crimination against them.(b) Expunge and remove from its records and files anyreference to the termination of DeLeon and the con-structive discharge of Darlington. Respondent shall writea letter to each of these employees informing him that ithas complied with this provision and that its unlawfulconduct will not be used as basis for future personnelaction against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its facility located in Colton, California,copies of the attached notice marked "Appendix."45Copies of said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations containedin the amended complaint not specifically found to beviolations are hereby dismissed.'4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."456